DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 07/17/2021, the following represents the changes from the previous claims: Claims 1 and 12 were amended. Claims 1-15 and 17-21 are presented for examination. 

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3. 	Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 1 recites the limitation "wherein the distal end of the riser portion is attached to the anchor portion and aligned in a horizontal orientation; and wherein the head portion is attached to the proximal end of the riser portion and aligned in a horizontal orientation" in lines 14-17. It is as to with what it is the distal end of the riser portion and the head portion are aligned.
	b. Claims 9-11 are rejected as depending upon a rejected claim.

4. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.

5. 	Claims 1, 3, 4, 11, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klinglesmith (US 1,589,400) in view of Krueger (US 6,015,098), Arief et al. (US Patent Publication 2009/0293353), Robinson (US 4,751,792), and Manning (US Patent Publication 2005/0145716).  
	a. Regarding claim 1, Klinglesmith teaches an apparatus for use with one or more agricultural products comprising a riser portion 1 comprises a proximal end for receiving a head portion 31 that [trellis 30 includes cross bars 32 and an annular bar-member 31, p.1, lines 100-102]; an anchor portion 7 [tubular member 1 is held against displacement from the position shown in Figure 1 by the engagement of an anchor member 7 with the earth, p.1, lines 69-73] selectively attachable to the riser portion [bolts indicated at 12 may be inserted to Secure the clamp member 10 to the clamp section 8 and to secure the anchor as a whole to the upstanding tubular member 1 in a desirable position along the latter p.1, lines 85-91] wherein the riser and anchor portions are rigid, generally tubular, and hollow [cap 2 at the upper end of the upstanding tubular member 1 may be removed and water placed within the tubular member 1 p.2, lines 14-17] and the riser, anchor, and head portions are selectively coupled together [bolts indicated at 12 may be inserted to Secure the clamp member 10 to the clamp section 8 and to secure the anchor as a whole to the upstanding tubular member 1 in a desirable position along the latter p.1, lines 85-91] wherein the distal end of the riser portion is attached to the anchor portion and aligned in a horizontal orientation; and wherein the head portion is attached to the proximal end of the riser portion and aligned in a horizontal orientation [FIG. 1]. 
Klinglesmith does not specifically teach the head portion is rigid, generally tubular, and hollow and the riser portion comprises a distal end terminating in a spike. Krueger teaches head portion 14 is rigid, generally tubular, and hollow and the riser portion 16 comprises a distal end terminating in a spike 18 [FIG. 1] for the purpose of providing a relatively simple and inexpensive irrigation system having a head mounted on a riser with a distal end terminating in a spike to anchor the apparatus in the ground and which are in fluid communication for receiving fluid from a fluid source and distributing the fluid over an area in a desired pattern. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Klinglesmith to include the head portion is rigid, generally tubular, and hollow and the riser portion comprises a distal end terminating in a spike as taught by Krueger because doing so would have provided a relatively simple and inexpensive irrigation system having a head mounted on a riser with a distal end terminating in a spike to anchor the apparatus in the ground and which are in fluid communication for receiving fluid from a fluid source and distributing the fluid over an area in a desired pattern. 
200 comprises a plurality of apertures 220, 225 for affixing one or more wires 230 that are passed through the plurality of apertures of the head portion [apertures 220 and 225 for receiving foliage wire 230 there through [0040]] and extend through a plurality of apertures located on a separate, second head portion of an adjacent apparatus, so that the one or more wires are in tension between the head portion and second head portion [FIG. 1] for the purpose of providing a trellis system that includes a ground anchored upright riser and one or more wires passed in tension through a plurality of apertures in a head portion and a second head portion for supporting vines to enhance growth and development of the vines and facilitate harvesting the fruit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Klinglesmith in view of Krueger to include the head portion comprising a plurality of apertures for affixing one or more wires that are passed through the plurality of apertures of the head portion and extend through a plurality of apertures located on a separate, second head portion of an adjacent apparatus, so that the one or more wires are in tension between the head portion and second head portion as taught by Arief because doing so would have provided a trellis system that includes a ground anchored upright riser and one or more wires passed in tension through a plurality of apertures in a head portion and a second head portion for supporting vines to enhance growth and development of the vines and facilitate harvesting the fruit.
Klinglesmith in view of Krueger and Arief does not specifically teach the anchor portion is selectively attachable to at least one framing member. Robinson teaches anchor portion 26 is selectively attachable [the brackets may be moved to a different location for reuse, col. 3 lines 16-17] to at least one framing member 28 [J-brackets 26 engaged on frame members, with sockets adjacent the inner side of the frame members, while corner brackets 12 are used to secure the corners of the frame as well as being used to engage supports for a trellis, col. 3 lines 6-10] for the purpose of providing anchor portions for selectively engaging framing members covered with a trellis for climbing plants or 
Klinglesmith in view of Krueger, Arief, and Robinson does not specifically teach the head portion comprises a generally oval-shaped open loop. Manning teaches the head portion comprises a generally oval-shaped open loop 10 [irrigation device 10 is configured to have a hook-type configuration as shown; irrigation device 10 can be a hoop, ring, or spiral irrigation device in configuration [0045]; a plug 16 at an opposite end. As an alternative, the plug 16 can be replaced by crimping the end of the flexible soaker hose 12, for example, with a metal fastener and/or by heat welding [0046], FIGS. 1-2, 4-5, 9-10] for the purpose of providing an irrigation device with a hook type open loop configuration that terminates at a free end to fit around and/or between a row of plants or around tall plants such as tall shrubs or trees that is especially easy to install and uninstall.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Klinglesmith in view of Krueger, Arief, and Robinson to include t the head portion comprises a generally oval-shaped open loop as taught by Manning because doing so would have provided an irrigation device with a hook type open loop configuration that terminates at a free end to fit around and/or between a row of plants or around tall plants such as tall shrubs or trees that is especially easy to install and uninstall. 
b. Regarding claim 3, Klinglesmith in view of Krueger, Arief, Robinson, and Manning teaches (references to Klinglesmith) the apparatus of claim 1 having the hollow portion of the riser and head [cap 2 at the upper end of the upstanding tubular member 1 may be removed and water placed within the tubular member 1 p.2, lines 14-17]. Klinglesmith further teaches the hollow portion of the riser and head configured to receive one or more fluid delivery lines 33 [branch 33 is provided at its free end with an apertured cap 34 through which liquid passes into the earth p.2 lines 9-11, FIG. 1].
34 for delivering fluid to the area surrounding the apparatus [branch 33 is provided at its free end with an apertured cap 34 through which liquid passes into the earth p.2 lines 9-11, FIG. 1]. 
d. Regarding claim 11, Klinglesmith in view of Krueger, Arief, Robinson, and Manning teaches (references to Arief) the apparatus of claim 1 having head portions 200. Klinglesmith in view of Krueger, Arief, Robinson, and Manning does not specifically teach the head portions are configured to receive and become adjoined with a thin sheet of protective material that may be draped over the apparatus. Robinson teaches head portions 10 are configured to receive and become adjoined with a thin sheet of protective material that may be draped over the apparatus [FIG. 1 shows hoops in the J-brackets which may carry netting for supporting climbing plants while a plastic covering is needed over supports 38 as necessary, col. 3 lines 17-20; Hoops 10 are placed at intervals along the length of the bed engaged in J-brackets 26 (or in straight brackets) and the hoops are covered with a trellis netting for supporting the cucumbers. Supports 38, engaged in corner brackets 12 and at intervals along the frame, as necessary, are covered by a clear plastic tent to povide a growth environment for the plants free from attack by insects, col. 3 lines 31-38] for the purpose of providing a clear plastic tent that may be draped over the apparatus to povide a growth environment for the plants free from attack by insects. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Klinglesmith in view of Blackman, Arief, and Robinson to include head portions configured to receive and become adjoined with a thin sheet of protective material that may be draped over the apparatus as taught by Robinson because doing so would have provided a clear plastic tent that may be draped over the apparatus to povide a growth environment for the plants free from attack by insects.
e. Regarding claim 21, Klinglesmith in view of Krueger, Arief, Robinson, and Manning teaches (references to Klinglesmith) the apparatus of claim 1 having the open loop [trellis 30 includes cross bars 32 and an annular bar-member 31, p.1, lines 100-102]. Klinglesmith in view of Krueger, Arief, Robinson, and Manning does not specifically teach the open loop terminates at a free end. Manning 10 [irrigation device 10 is configured to have a hook-type configuration as shown; irrigation device 10 can be a hoop, ring, or spiral irrigation device in configuration [0045]] terminates at a free end 16 [a plug 16 at an opposite end. As an alternative, the plug 16 can be replaced by crimping the end of the flexible soaker hose 12, for example, with a metal fastener and/or by heat welding [0046], FIGS. 1-2, 4-5, 9-10] for the purpose of providing an irrigation device with a hook type open loop configuration that terminates at a free end to fit around and/or between a row of plants or around tall plants such as tall shrubs or trees that is especially easy to install and uninstall.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Klinglesmith in view of Krueger, Arief, Robinson, and Manning to include the open loop that terminates at a free end as taught by Manning because doing so would have provided an irrigation device with a hook type open loop configuration that terminates at a free end to fit around and/or between a row of plants or around tall plants such as tall shrubs or trees that is especially easy to install and uninstall.

6. 	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Klinglesmith (US 1,589,400) in view of Krueger (US 6,015,098), Arief et al. (US Patent Publication 2009/0293353), Robinson (US 4,751,792), Manning (US Patent Publication 2005/0145716), and Olendorf et al. (US 73,750).
a. Regarding claim 2, Klinglesmith in view of Krueger, Arief, Robinson, and Manning teaches (references to Arief) the apparatus of claim 1 having head portion 200 and a separate riser portion coupled to the second head portion [FIG. 1]. Klinglesmith in view of Krueger, Arief, Robinson, and Manning does not specifically teach a bracing member selectively positionable between the head portion of the apparatus and a separate riser portion coupled to the second head portion for stabilizing the apparatus. Olendorf teaches bracing member B selectively positionable between the head portion C of the apparatus and a separate riser portion A coupled to the second head portion for stabilizing the apparatus [cords running from each of said poles, at the distance of about five feet from the earth, in different directions, to the tops of the next poles, in such a manner as will brace said poles, and will distribute the vines more evenly through the yard, giving a better chance for the sun and air to circulate amongst them p. 1, FIGS. 1-2] for the purpose of providing a selectively positionable bracing member between the head portion and a separate riser portion coupled to the second head portion for bracing the apparatus and distribute the vines more evenly giving a better chance for the sun and air to circulate amongst them. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Klinglesmith in view of Krueger, Arief, Robinson, and Manning to include a bracing member selectively positionable between the head portion of the apparatus and a separate riser portion coupled to the second head portion for stabilizing the apparatus as taught by Olendorf because doing so would have provided a selectively positionable bracing member between the head portion and a separate riser portion coupled to the second head portion for bracing the apparatus and distribute the vines more evenly giving a better chance for the sun and air to circulate amongst them.  

7. 	Claims 5, 6, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klinglesmith (US 1,589,400) in view of Krueger (US 6,015,098), Arief et al. (US Patent Publication 2009/0293353), Robinson (US 4,751,792), Manning (US Patent Publication 2005/0145716), and Wendte et al. (US Patent Publication 2014/0250854).
a. Regarding claim 5, Klinglesmith in view of Krueger, Arief, Robinson, and Manning teaches the apparatus of claim 1. Klinglesmith in view of Krueger, Arief, Robinson, and Manning does not specifically teach at least one passive RFID circuit with memory to store information accessible through one or more RFID readers. Wendte teaches at least one passive RFID circuit [inductive circuitry for generating and outputting an electromagnetic field 90 at least encompassing pertinent portions of range 82, operable to energize an RFID tag or tags 80 located within range 82 for outputting signal or signals 84. This is advantageous as it allows use of passive type RFID tags that only emit signals 84 when externally energized [0043]] with memory to store information [logic and memory components that keep data and execute instructions, e.g., outputs signal 84 [0044]]  accessible through one or more RFID readers 78 [device 78 which is preferably a commercially available RFID reader or transceiver [0040]] for the purpose of providing an RFID system capable of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Klinglesmith in view of Krueger, Arief, Robinson, and Manning to include at least one passive RFID circuit with memory to store information accessible through one or more RFID readers as taught by Wendte because doing so would have provided an RFID system capable of detecting and interrogating RFID tags associated with objects or conditions along along a trellis supporting a row of products bearing plants supported by spaced posts to determine both presence and location of the associated object or condition.  
b. Regarding claim 6, Klinglesmith in view of Krueger, Arief, Robinson, and Manning teaches the apparatus of claim 1. Klinglesmith in view of Krueger, Arief, Robinson, and Manning does not specifically teach at least one active RFID circuit with memory to store information accessible through one or more RFID readers. Wendte teaches at least one active RFID circuit [active RFID tags can be used according to the invention [0043]] with memory to store information [logic and memory components that keep data and execute instructions, e.g., outputs signal 84 [0044]] accessible through one or more RFID readers 78 [device 78 which is preferably a commercially available RFID reader or transceiver [0040]] for the purpose of providing an RFID system capable of detecting and interrogating RFID tags associated with objects or conditions along along a trellis supporting a row of products bearing plants supported by spaced posts to determine both presence and location of the associated object or condition. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Klinglesmith in view of Krueger, Arief, Robinson, and Manning to include at least one active RFID circuit with memory to store information accessible through one or more RFID readers as taught by Wendte because doing so would have provided an RFID system capable of detecting and interrogating RFID tags associated with objects or conditions along along a trellis supporting a row of products bearing plants supported by spaced posts to determine both presence and location of the associated object or condition.  
[logic and memory components that keep data and execute instructions, e.g., outputs signal 84 [0044]] stored on the passive RFID circuit. Klinglesmith in view of Krueger, Arief, Robinson, Manning, and Wendte does not specifically teach the information stored on the passive RFID circuit comprises one or more of weather, temperature, moisture content, soil condition, watering schedule, pesticide schedule and harvesting schedule information. Wendte teaches the information stored on the passive RFID circuit comprises one or more of weather, temperature, moisture content, soil condition, watering schedule, pesticide schedule and harvesting schedule information [information that can be obtained from interrogation, which can include for instance, information as to the extent, e.g., time and/or distance that the harvesting operation is to be altered or interrupted [0019]] for the purpose of providing an RFID system capable of detecting and interrogating RFID tags associated with objects or conditions along along a trellis supporting a row of products bearing plants supported by spaced posts to determine the extent of a necessary or desired interruption of a harvesting schedule. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Klinglesmith in view of Krueger, Arief, Robinson, Manning, and Wendte to include the information stored on the passive RFID circuit comprises one or more of weather, temperature, moisture content, soil condition, watering schedule, pesticide schedule and harvesting schedule information as taught by Wendte because doing so would have provided an RFID system capable of detecting and interrogating RFID tags associated with objects or conditions along along a trellis supporting a row of products bearing plants supported by spaced posts to determine the extent of a necessary or desired interruption of a harvesting schedule.

8. 	Claims 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klinglesmith (US 1,589,400) in view of Krueger (US 6,015,098), Arief et al. (US Patent Publication 2009/0293353), Robinson (US 4,751,792), Manning (US Patent Publication 2005/0145716), and Guarriello, Sr. et al. (US 5,941,019).
[placard 11 preferably includes a display surface with indicia of interest to nursery personnel and/or the ultimate purchaser. For example, the placard 11 may include bar coding which provides pricing and other relevant information to check-out or inventory personnel. The placard 11 may also include care instructions related to the plant contained within the container, col. 6 lines 59-65] for the purpose of providing a trellis with a placard for displaying relevant information to assist in growing plants. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Klinglesmith in view of Krueger, Arief, Robinson, and Manning to include indicia for displaying information associated with the apparatus or its location as taught by Guarriello, Sr. because doing so would have provided a trellis with a placard for displaying relevant information to assist in growing plants.  
b. Regarding claim 8, Klinglesmith in view of Krueger, Arief, Robinson, Manning, and Guarriello, Sr. teaches (references to Klinglesmith) the apparatus of claim 7 having the oval-shaped open loop of the head portion 31 of the apparatus [trellis 30 includes cross bars 32 and an annular bar-member 31, p.1, lines 100-102]. Klinglesmith in view of Krueger, Arief, Robinson, Manning, and Guarriello, Sr. teaches (references to Guarriello, Sr.) the apparatus of claim 7 having the indicia 11 [placard 11 preferably includes a display surface with indicia of interest to nursery personnel and/or the ultimate purchaser. For example, the placard 11 may include bar coding which provides pricing and other relevant information to check-out or inventory personnel. The placard 11 may also include care instructions related to the plant contained within the container, col. 6 lines 59-65].
Klinglesmith in view of Krueger, Arief, Robinson, Manning, and Guarriello, Sr. does not specifically teach the indicia is selectively positionable inside the oval-shaped open loop of the head portion. Guarriello, Sr. teaches indicia 11 is selectively positionable inside the oval-shaped open loop of the head portion 82 [trellis 80 preferably includes an arch 82 with a plurality of vertical supports 84 extending downward from the arch 82, col. 8 lines 2-4; placard 11, with a pin member 20 attached to it, is engaged with the locking member 22 on the mounting tab 88 to secure the placard 11 to the trellis 80, col. 8 lines 20-25 FIG. 6] for the purpose of providing a trellis with a placard for displaying relevant information to assist in growing plants. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Klinglesmith in view of Krueger, Arief, Robinson, Manning, and Guarriello, Sr. to include  the indicia is selectively positionable inside the oval-shaped open loop of the head portion as taught by Guarriello, Sr. because doing so would have provided a trellis with a placard for displaying relevant information to assist in growing plants.  
c. Regarding claim 9, Klinglesmith in view of Krueger, Arief, Robinson, Manning, and Guarriello, Sr. teaches (references to Guarriello, Sr.) the apparatus of claim 8 wherein indicia 11 comprises a barcode or other code [placard 11 preferably includes a display surface with indicia of interest to nursery personnel and/or the ultimate purchaser. For example, the placard 11 may include bar coding which provides pricing and other relevant information to check-out or inventory personnel. The placard 11 may also include care instructions related to the plant contained within the container, col. 6 lines 59-65] for storing information associated with the apparatus or its location.  

9. 	Claims 12-15 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wendte et al. (US Patent Publication 2014/0250854) in view of Klinglesmith (US 1,589,400), Arief et al. (US Patent Publication 2009/0293353), Tilley et al. (US Patent Publication 2018/0325044), Krueger (US 6,015,098), and Manning (US Patent Publication 2005/0145716).
a. Regarding claim 12, Wendte teaches a system for managing agricultural cultivation, comprising an array of rows for planting one or more agricultural products, a series of trellises arranged within each of the rows, and a RFID circuit associated with each of the trellises for storing and accessing information [a trellis supporting a row of products bearing plants, supported by spaced posts including RFID tags [0023]]; at least one database for storing and retrieving information associated with each of the RFID circuits associated with the trellises [information read can be stored in an optional memory 88 connected to system 74 e.g., to interrogator 86, or controller 64, via a suitable conductive path 68, so as to be retrievable for desired purposes such as data keeping [0042]].
1, a horizontal anchor portion 7 [tubular member 1 is held against displacement from the position shown in Figure 1 by the engagement of an anchor member 7 with the earth, p.1, lines 69-73], wherein head portion 31 comprises a rigid generally oval-shaped loop [trellis 30 includes cross bars 32 and an annular bar-member 31, p.1, lines 100-102]; wherein the riser and anchor portions are generally tubular and hollow [cap 2 at the upper end of the upstanding tubular member 1 may be removed and water placed within the tubular member 1 p.2, lines 14-17], and the riser, anchor, and head are selectively coupled together [bolts indicated at 12 may be inserted to Secure the clamp member 10 to the clamp section 8 and to secure the anchor as a whole to the upstanding tubular member 1 in a desirable position along the latter p.1, lines 85-91] for the purpose of providing an irrigating device to discharge water in close proximity to the roots of plants and serve as a support for a suitable superstructure for supporting the branches of the plants that is simple in construction, easy of application and thoroughly practical commercially. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Wendte to include each trellis comprises a horizontal riser portion; a horizontal anchor portion; a head portion; wherein the head portion comprises a generally rigid oval-shaped loop having a plurality of apertures for affixing one or more wires; wherein the riser and anchor portions are generally tubular and hollow and the riser, anchor, and head are selectively coupled together as taught by Klinglesmith because doing so would have provided an irrigating device to discharge water in close proximity to the roots of plants and serve as a support for a suitable superstructure for supporting the branches of the plants that is simple in construction, easy of application and thoroughly practical commercially. 
Wendte in view of Klinglesmith does not specifically teach the head portion comprises a plurality of apertures for affixing one or more wires. Arief teaches head portion 200 comprises a plurality of apertures 220, 225 for affixing one or more wires 230 [apertures 220 and 225 for receiving foliage wire 230 there through [0040]; FIG. 1] for the purpose of providing a trellis system that includes a ground anchored upright riser and one or more wires passed in tension through a plurality of apertures in a head portion and a second head portion for supporting vines to enhance growth and development of the vines and facilitate harvesting the fruit. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Wendte in view of Klinglesmith to include the head portion comprising a plurality of apertures for affixing one or more wires as taught by Arief because doing so would have provided a trellis system that includes a ground anchored upright riser and one or more wires passed in tension through a plurality of apertures in a head portion and a second head portion for supporting vines to enhance growth and development of the vines and facilitate harvesting the fruit.
Wendte in view of Klinglesmith and Arief does not specifically teach a fluid delivery line for supplying water to each of the plurality of rows; and at least one mobile device comprising specifically configured computational machinery and in communication with the at least one database for displaying information stored in the at least one database. Tilley teaches a fluid delivery line for supplying water to each of the plurality of rows [irrigation system 170 may include a dispensing mechanism 162 for supplying water and/or nutrients [0049]] and at least one mobile device comprising specifically configured computational machinery and in communication with the at least one database for displaying information stored in the at least one database [any device suitable for interacting with other devices over a network 109, such as a laptop computer, a desktop computer, a personal digital assistant, a tablet, a mobile phone, a television, a set top box, a wearable computer, and the like. The computing device 108 may also or instead include a server or it may be disposed on a server [0056]] for the purpose of providing a mobile device to remotely control an amount of water and/or nutrients supplied to a trellis structurally configured to support vegetation. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Wendte in view of Klinglesmith and Arief to include a fluid delivery line for supplying water to each of the plurality of rows; and at least one mobile device comprising specifically configured computational machinery and in communication with the at least one database for displaying information stored in the at least one database as taught by Tilley because doing 
Wendte in view of Klinglesmith, Arief, and Tilley does not specifically teach the head portion is rigid, generally tubular, and hollow. Krueger teaches head portion 14 is rigid, generally tubular, and hollow for the purpose of providing a relatively simple and inexpensive irrigation system having a head mounted on a riser with a distal end terminating in a spike to anchor the apparatus in the ground and which are in fluid communication for receiving fluid from a fluid source and distributing the fluid over an area in a desired pattern. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Wendte in view of Klinglesmith, Arief, and Tilley to include the head portion is rigid, generally tubular, and hollow as taught by Krueger because doing so would have provided a relatively simple and inexpensive irrigation system having a head mounted on a riser with a distal end terminating in a spike to anchor the apparatus in the ground and which are in fluid communication for receiving fluid from a fluid source and distributing the fluid over an area in a desired pattern. 
Wendte in view of Klinglesmith, Arief, Tilley and Krueger does not specifically teach the head portion comprises a generally oval-shaped open loop. Manning teaches the head portion comprises a generally oval-shaped open loop 10 [irrigation device 10 is configured to have a hook-type configuration as shown; irrigation device 10 can be a hoop, ring, or spiral irrigation device in configuration [0045]; a plug 16 at an opposite end. As an alternative, the plug 16 can be replaced by crimping the end of the flexible soaker hose 12, for example, with a metal fastener and/or by heat welding [0046], FIGS. 1-2, 4-5, 9-10] for the purpose of providing an irrigation device with a hook type open loop configuration that terminates at a free end to fit around and/or between a row of plants or around tall plants such as tall shrubs or trees that is especially easy to install and uninstall.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Wendte in view of Klinglesmith, Arief, Tilley and Krueger to include the head portion comprises a generally oval-shaped open loop as taught by Manning because doing so would have provided an irrigation device with a hook type open loop configuration that terminates at a free end to fit around and/or between a row of plants or around tall plants such as tall shrubs or trees that is especially easy to install and uninstall.
b. Regarding claim 13, Klinglesmith, Arief, Tilley, Krueger, and Manning teaches (references to Tilley) the system of claim 12 having at least one mobile device [any device suitable for interacting with other devices over a network 109, such as a laptop computer, a desktop computer, a personal digital assistant, a tablet, a mobile phone, a television, a set top box, a wearable computer, and the like. The computing device 108 may also or instead include a server or it may be disposed on a server [0056]] configured to access and modify information stored in the database [controller 190 programmed to control an amount of water and/or nutrients supplied [0053]; controller 190 may include a communications interface 192, e.g., for connection to a computing device 108 through a network 109 [0054]; controller 190 may include a microprocessor or other processing circuitry with sufficient computational power to provide related functions such as executing an operating system, providing a graphical user interface (e.g., to a display coupled to the controller 190), set and provide rules and instructions for operation of the apparatus 100, and operate a web server or otherwise host remote operators and/or activity through the communications interface 192 [0055]].
c. Regarding claim 14, Klinglesmith, Arief, Tilley, Krueger, and Manning teaches (references to Wendte) the system of claim 12 having the RFID circuits associated with each of the trellises [a trellis supporting a row of products bearing plants, supported by spaced posts including RFID tags [0023]]. Klinglesmith, Arief, Tilley, Krueger, and Manning teaches (references to Tilley) the system of claim 12 having at least one mobile device [any device suitable for interacting with other devices over a network 109, such as a laptop computer, a desktop computer, a personal digital assistant, a tablet, a mobile phone, a television, a set top box, a wearable computer, and the like. The computing device 108 may also or instead include a server or it may be disposed on a server [0056]]. Klinglesmith, Arief, Tilley, Krueger, and Manning does not specifically teach at least one RFID reader that is configured to communicate with the at least one mobile device for retrieving information from the RFID circuits associated with each of the trellises. 
Tilley teaches at least one RFID reader that is configured to communicate with the at least one mobile device [communications interface 192 may, for example, include a router, a modem, a network card, an infrared transceiver, a radio frequency (RF) transceiver, a near field communications interface, a radio-frequency identification (RFID) tag reader [0058]] for retrieving information from the RFID circuits associated with each of the trellises [a trellis structurally configured to support vegetation, claim 1] for the purpose of providing a mobile device to remotely control an amount of water and/or nutrients supplied to a trellis structurally configured to support vegetation. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Klinglesmith, Arief, Tilley, Krueger, and Manning to include at least one RFID reader that is configured to communicate with the at least one mobile device for retrieving information from the RFID circuits associated with each of the trellises as taught by Tilley because doing so would have provided a mobile device to remotely control an amount of water and/or nutrients supplied to a trellis structurally configured to support vegetation.
d. Regarding claim 15, Klinglesmith, Arief, Tilley, Krueger, and Manning teaches (references to Tilley) the system of claim 12 having the fluid delivery line configured to transport water, pesticide,  [irrigation system 170 may include a dispensing mechanism 162 for supplying water and/or nutrients [0049]]. Klinglesmith, Arief, Tilley, Krueger, and Manning does not specifically teach at least one valve and at least one pump configured to be activated remotely associated with the fluid delivery line. Tilley teaches at least one valve 174 and at least one pump 172 configured to be activated remotely [controller 190 may include a microprocessor or other processing circuitry with sufficient computational power to provide related functions such as executing an operating system, providing a graphical user interface (e.g., to a display coupled to the controller 190), set and provide rules and instructions for operation of the apparatus 100, and operate a web server or otherwise host remote operators and/or activity through the communications interface 192 [0055]] associated with the fluid delivery line [irrigation system 170 may include one or more of a pump 172, a valve 174, a controller 190 [0045]; pump 172 and/or the valve 174 may be connected to the supply line [0046]] for the purpose of providing a mobile device to remotely control an amount of water and/or nutrients supplied to a trellis structurally configured to support vegetation. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Klinglesmith, Arief, Tilley, Krueger, and Manning to include at least one valve and at least one pump configured to be activated remotely associated with the fluid delivery line as taught by Tilley because doing so would have provided a mobile device to remotely control an amount of water and/or nutrients supplied to a trellis structurally configured to support vegetation.
e. Regarding claim 17, Klinglesmith, Arief, Tilley, Krueger, and Manning teaches (references to Tilley) the system of claim 12 having at least one additional line 160 [one or more supply lines 160 [0031]]. 
Klinglesmith, Arief, Tilley, Krueger, and Manning does not specifically teach at least one valve and at least one pump associated with the at least one additional line and configured to be activated remotely. Tilley teaches at least one valve 174 and at least one pump 172 associated with the at least one additional line 160 [the pump 172 and the valve 174 are structurally configured to control an amount of water and/or nutrients supplied through the supply line 160 [0046]] and configured to be [pump 172 may be controlled by the controller 190 to pump water (e.g., as needed or based on a schedule or the like) [0047]; controller 190 may include a microprocessor or other processing circuitry with sufficient computational power to provide related functions such as executing an operating system, providing a graphical user interface (e.g., to a display coupled to the controller 190), set and provide rules and instructions for operation of the apparatus 100, and operate a web server or otherwise host remote operators and/or activity through the communications interface 192 [0055]] for the purpose of providing a device to remotely control an amount of nutrients supplied to a trellis structurally configured to support vegetation. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Klinglesmith, Arief, Tilley, Krueger, and Manning to include at least one valve and at least one pump associated with the at least one additional line and configured to be activated remotely as taught by Tilley because doing so would have provided a device to remotely control an amount of nutrients supplied to a trellis structurally configured to support vegetation.
f. Regarding claim 18, Klinglesmith, Arief, Tilley, Krueger, and Manning teaches (references to Wendte) the system of claim 12 having the database [information read can be stored in an optional memory 88 connected to system 74 e.g., to interrogator 86, or controller 64, via a suitable conductive path 68, so as to be retrievable for desired purposes such as data keeping [0042]].
Wendte further teaches the database may be accessed securely and remotely via at least one network [wireless controller area network, or the like, for receiving power and/or command signals therefrom, and outputting signals thereto [0038]].
g. Regarding claim 19, Klinglesmith, Arief, Tilley, Krueger, and Manning teaches (references to Wendte) the system of claim 12 having the database [information read can be stored in an optional memory 88 connected to system 74 e.g., to interrogator 86, or controller 64, via a suitable conductive path 68, so as to be retrievable for desired purposes such as data keeping [0042]]. 
Wendte further teaches the database comprises historical and planned records relating to at least each of the agricultural products planted in the array of rows during a specific growing season [information relating to plants associated therewith, e.g., variety, condition, maturity, etc. [0019]].
[any device suitable for interacting with other devices over a network 109, such as a laptop computer, a desktop computer, a personal digital assistant, a tablet, a mobile phone, a television, a set top box, a wearable computer, and the like. The computing device 108 may also or instead include a server or it may be disposed on a server [0056]].
Klinglesmith, Arief, Tilley, Krueger, and Manning does not specifically teach one or more reports configurable for display through the at least one mobile device. Tilley teaches one or more reports configurable for display through the at least one mobile device [the controller 190 may include a microprocessor or other processing circuitry with sufficient computational power to provide related functions such as executing an operating system, providing a graphical user interface (e.g., to a display coupled to the controller 190), set and provide rules and instructions for operation of the apparatus 100, and operate a web server or otherwise host remote operators and/or activity through the communications interface 192 [0055]] for the purpose of providing a user interface display to report rules and instructions for operation of the apparatus. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Klinglesmith, Arief, Tilley, Krueger, and Manning to include one or more reports configurable for display through the at least one mobile device as taught by Tilley because doing so would have provided a user interface display to report rules and instructions for operation of the apparatus.

Response to Arguments
10.	Applicant’s arguments from the response filed on 07/12/2021, see pages 7-8, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Krueger (US 6,015,098), and Manning (US Patent Publication 2005/0145716).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY R LARSEN/Examiner, Art Unit 3643